Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to reply filed 11/05/2021. Claims 1, 4, and 9 have been amended and claims 1-24 are currently pending in the application.
Drawings
The drawings are objected to because figures 10, 11, and 12 are of poor quality. The applicant submitted new drawings on 11/5/2021, however, the new drawings did not correct the poor quality of the drawings. The poor quality is that the drawings appears to be gray scale copies of images. Gray scale images do not transfer well to published patent and it can be difficult to discern the different gray portions of drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, 10, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 2, 9, 10, and 14 include limitations where the receiver can be mounted on a body part besides the user’s head or where the receiver is part of an article that would not be worn on the user’s head. Claim 1 requires the bone conduction device of the receiver to be attached to a temporal bone of the user. Therefore, the receiver would need to be placed on the user’s head in order for the bone conduction device to be attached accordingly. The original disclosure does not have any support for the receiver device to be placed anywhere besides the user’s head or included in an article that would not be placed on the user’s head and still have the 
Claims 15 and 16 are rejected because of their dependency on previously rejected claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 18, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins (WO 2021/113073) in view of Mizutani (US 5,602,432).
As per claim 1, Hankins teaches a covert communication system comprising: at least one transmitter set comprising: at least one button (Hankins, figs. 2 and 5 and [0021] and [0025]: The transmitter includes buttons); and at least one internal battery pack (Hankins, figs. 2 and 5 and [0021] and [0025]: the transmitter includes a rechargeable battery); at least one receiver set comprising: an antenna (Hankins, figs. 4A and 6 and [0026]: The receiver includes an antenna); a battery and battery case (Hankins, figs. 4A and 6 and [0026]: The receiver includes a battery; the housing of the receiver is also a case for the battery); a signal receiving device (Hankins, figs. a bone conduction device (Hankins, figs. 4A and 6 and [0026] and [0027]: The receiver includes a bone conductor); and a housing (Hankins, figs. 4A and 6 and [0026] and [0027]: As shown in the figures the receiver components are container in a housing); wherein the antenna, the battery and battery case, the signal receiving device are contained within the housing (Hankins, figs. 4A and 6 and [0026] and [0027]: As shown in the figures the receiver components are container in the housing); wherein the signal conditioning device internally conditions a signal to yield a user recognizable output vibration (Hankins, figs. 4A and 6 and [0026] and [0027]: The receiver’s microcontroller controls reproduction of stored audio through the bone conduction device, the reproduction of audio is providing user recognizable output vibration); and wherein the bone conduction device is attached to a temporal bone of a user and is configured to transfer sound waves to a cochlea of the user in a soundless and undetectable manner (Hankins, figs. 4A, 6, and 8B and [0024], [0026], and [0027]: As shown in the figures, the placement of the receiver, and thus the bone conductor, in the hat is in a location where it would thus be attached to the user’s temporal bone; the bone conductor provides for transfer of sound waves to the user’s ear, thus the cochlea of the user; the bone conduction is soundless and undetectable to everyone outside the user).
Hankins does not disclose:
a vibration disc;
However, in the same art of vibration generator devices, Mizutani, col. 10 lines 57-59, teaches that a vibration generator for a device may be a disc-shape vibration generator.

Before the effective fling date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins’ vibration generator to be a vibration disc, as taught by Mizutani. The motivation is because the disc-shape vibration generator may be very compact in size and thickness (Mizutani, col. 10 lines 57-59), thus allowing for a more compact device overall.
As per claim 2 (dependent on claim 1), Hankins and Mizutani further teaches:
wherein the housing comprises an article selected from the group consisting of a compression wrist cuff, wrist bands or tension bands (Hankins, fig. 8A and 8B and [0037]-[0038]: The receiver is shaped as a band that is in a baseball cap, thus is a tension band for staying on the user’s head).  
As per claim 10 (dependent on claim 1), Hankins and Mizutani further teaches:
wherein the at least one receiver set and the at least one 4transmitter set are integrated into a set of apparel selected from the group consisting of gloves, mitts, wrist bands, waistbands, or socks (Hankins, fig. 2 and [0021]: The transmitter may be integrated in a wristband).  
As per claim 18, Hankins and Mizutani teaches a method of transmitting signals using the covert communication system according claim 1 (see rejection of claim 1) comprising the steps of: providing at least one user-wearable transmitter device and at least one user-wearable receiver device (Hankins, [0021] and [0024]: The transmitter and receiver are provided to the respective users); and transmitting at least one non-audible and non- visual communication signal from a user-wearable 6transmitter device to at least one user-wearable receiver device 
As per claim 20 (dependent on claim 18), Hankins and Mizutani further teaches:
further comprising the step of encrypting the at least one non-audible and non-visual communication signal (Hankins, [0029]: The communication between the transmitter and receiver is encrypted).  
As per claim 21 (dependent on claim 18), Hankins and Mizutani further teaches:
wherein the at least one non-audible and non-visual communication signal is transmitted up to and including a distance of 400 feet (Hankins, [0039]: The communication components are such as to provide for increase communication range; any distance reasonable ty achieved through radio communication, such as 400 feet, is a possible communication range).  
As per claim 22 (dependent on claim 18), Hankins and Mizutani further teaches:
uses cellular, WIFI, and RF to improve signal strength (Hankins, [0029] and [0039]: The communication uses radio communication, or RF, which also includes increasing communication range).  
As per claim 24, Hankins and Mizutani renders obvious all the claim limitations as in the consideration of claim 1 above.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins and Mizutani in view of Allessie et al. (US 2021/0100497) and Liu et al. (US 2018/0293873).
As per claim 3 (dependent on claim 1), Hankins and Mizutani further teaches:
wherein the at least one receiver comprises: a signal conditioner (Hankins, figs. 4A and 6 and [0026] and [0027]: The receiver’s microcontroller controls reproduction of stored audio through the bone conduction device, thus conditions the output signal); a vibration motor 
Hankins does not disclose:
a COTS PCB; a 2xCR2032 battery;
However, in the in the same art of vibration device, Allessie, [0074], teaches that processing components may include a PCB, A PCB will either be custom or COTS, thus depending on the availability of parts, it is reasonable that the PCB used may be COTS.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins and Mizutani’s device to include a PCB, as taught by Allessie. The motivation is because PCBs are commonly used in electronics to allow for connection and control of diverse components. Thus, it would have been obvious to try the use of a PCB in the processing system to assist in providing the needed control and connections.
Additionally, in the same art of vibration devices, Liu, [0162], teaches the use of a 2xCR2032 battery.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins and Mizutani’s device to include a 2xCR2032 battery, as taught by Liu. The motivation is because 2xCR2032 batteries are a well-known type of battery and could thus be the battery used by Hankins since Hankins does not disclose a specific type of battery.
Claims 4, 5, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins and Mizutani in view of White et al. (US 2010/0238005).

As per claim 4 (dependent on claim 1), Hankins and Mizutani further teaches:
wherein the transmitter produces a set of covert non-visual and non-audio feedback to a pitcher's receiver (Hankins, [0029]: The communication form the transmitter to the receiver is via radio, thus is non-visual and non-audio),
Hankins does not disclose:
which is exhibited to a pitcher as a single vibration if an initiator pushes the button once.
However, in the same art of vibration devices, White, [0030], teaches that the output at the receiver may correspond to the input button pushes on the transmitter, so one push provides one vibration.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins and Mizutani’s device vibration output to correspond to the number of button pushes, as taught by White. This would simplify the output to the user by providing a simpler code to hear rather than words.
As per claim 5 (dependent on claim 4), Hankins, Mizutani, and White further teaches:
wherein the at least one receiver receives haptic feedback upon every push of the button (White, [0030]: The output vibration on the receiver corresponds to input button pushes on the transmitter such that a vibration is output for each button push).
As per claim 9 (dependent on claim 4), Hankins, Mizutani, and White further teaches:
wherein the at least one transmitter is integrated into a user's apparel (Hankins, fig. 2 and [0021]: The transmitter is part of the user’s wristband), wherein the receiver may rest on shoulders or collar bone such that the covert communication system utilizes bone conduction technology to receive a signal and convert into sound only audible to the user (Hankins, figs. 4A 
As per claim 11 (dependent on claim 1), Hankins, Mizutani does not disclose:
wherein the system utilizes three pitch types: dot, dot dot, and dash to differentiate different types of signals.
However, in the same art of vibration devices, White, [0030], teaches that the output at the receiver may correspond to the input button pushes on the transmitter, so one push provides one vibration. The pulses may be any combination of dots and dashes.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins and Mizutani’s device vibration output to correspond to the number of button pushes, as taught by White. This would simplify the output to the user by providing a simpler code to hear rather than words.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins, Mizutani, and White in view of Liu.
As per claim 7 (dependent on claim 4), Hankins, Mizutani, and White further teaches:
wherein at least one transmitter utilizes a momentary switch that provides power to a transmitter with a RF/Bluetooth output antenna to provide robust signals (White, [0030]: The pushes on the transmitter button cause power to generate the radio signal to be output to the receiver). 
Liu, [0253], teaches the controller components of the device may include integrated circuits.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins, Mizutani and White’s device to include integrated 
As per claim 8 (dependent on claim 7), Hankins, Mizutani, White, and Liu further teaches:
wherein concurrent to use of the momentary switch, the at least one receiver utilizes a battery driven power source with a corresponding RF/Bluetooth receiver IC chip that activates a piezo electric motor to vibrate (White, [0030] and Liu, [0253]: The receiver activates a piezo electric motor to provide the vibrations corresponding to signals from the transmitter; the controller components of the devices may include integrated circuits and a battery sis used for powering the receiver).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins, Mizutani, and White in view of Hardacker et al. (US 2009/0128392).
As per claim 6 (dependent on claim 4), Hankins, Mizutani, and White does not disclose:
wherein at least one transmitter utilizes rolling code 3technology by generating a new security code every time a user's input device is used. 
However, in the same art of secure communication between devices, Hardacker, [0023] and [0024], teaches that rolling codes may be used to enable secure communication from a transmitting control device to a receiving controlled device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins, Mizutani and White’s communication to use rolling codes, as taught by Hardacker. The motivation is because Hankins, [0029], already suggests using various options to provide communication security, and Hardacker’s rolling codes provide .
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins and Mizutani in view of Liu.
As per claim 12 (dependent on claim 1), Hankins and Mizutani does not disclose:
wherein the at least one transmitter set utilizes a durable and sweatproof silicone rubber wristband, wherein the wristband comprises a battery capable of operation in a range between ten and twelve hours.
However, in the same art of wearable communication devices, Liu, [0163] and [0185], teaches that the wearable communication device may have components sealed in silicone wristband for protection and may have a battery that can allow operation for a very long time.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins and Mizutani’s device to include the silicone wristband and long lasting battery, as taught by Liu. The motivation is to ensure continued functionality of the device by protecting from elements and allowing long lasting service (Liu, [0163] and [0185]).
As per claim 13 (dependent on claim 1), Hankins and Mizutani does not disclose:
wherein the battery is selected from the group consisting of a common CR2032 - 3 volt, a lithium coin battery (button battery) or a rechargeable lithium ion that could be charged either wirelessly or through wired charging apparatus.
However, in the same art of wearable communication devices, Liu, [0163], teaches that the wearable communication device may have a CR2032 battery.
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins and Mizutani in view of Ramsay et al. (US 6,230,135).
As per claim 17 (dependent on claim 1), Hankins and Mizutani does not disclose:
wherein the vibrating receiver comprises an on/off switch in order to prevent transmission of improper signals.
However in the same art of vibration communication devices, Ramsay, col. 6 lines 57-65, teaches that the receiving device may include an on/off switch. Thus control of the switch of the device to be off will prevent receiving of signals, including improper signals.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Hankins and Mizutani’s receiver to include an on/off switch, as taught by Ramsay. The motivation is to allow additional user control of the device including control of power for the device (Ramsay, col. 6 lines 57-65).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins and Mizutani in view of Carter et al. (US 2013/0055758).
As per claim 19 (dependent on claim 18), White, Liu, and Mizutani does not disclose:
further comprising the step of synchronizing at least one transmitter with at least one receiver to enable a secured and reliable communication network.
However, in the same art of vibration communication devices, Carter, [0091], teaches that the transmitter, or controller, and receiver, may be synchronized.
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hankins and Mizutani in view of Ignaczak et al. (US 2019/0084525).
As per claim 23 (dependent on claim 18), Hankins and Mizutani does not disclose:
uses Frequency-hopping Spread Spectrum (FHSS) to rapidly change the frequency among many distinct frequencies occupying a large spectral band in order to avoid interference, to prevent eavesdropping, and to enable code-division multiple access (CDMA) communications.
However, in the same art of vibration communication devices, Ignaczak, [0034] and [0038], teaches the use of FFHS and CDMA for transmitter control signals to receivers,
Before the effective filing date of the claimed invention if would have been obvious to one of ordinary skill in the art for Hankins and Mizutani’s communication to include FFHS and CDMA, as taught by Ignaczak. The motivation is to provide robust communication between the devices (Ignaczak, [O034] and [0038]), for the radio communication.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW W BEE/            Primary Examiner, Art Unit 2699